       Case 2:21-cv-01233-SSV-DMD Document 9 Filed 08/25/21 Page 1 of 1


                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    PERCELL JAMES MATTHEWS                                   CIVIL ACTION

    VERSUS                                                       NO. 21-1233

    YOLONDA WILLIAMS                                       SECTION “R” (3)


                         ORDER AND REASONS

       On August 18, 2021, the Court dismissed plaintiff’s § 1983 complaint

for failure to comply with the Court’s directive regarding the deficiencies of

his filing.1 On August 20, 2021, plaintiff filed an amended complaint, curing

the deficiencies,2 and moved for leave to proceed in forma pauperis.3 On

August 25, 2021, Magistrate Judge Dana Douglas granted plaintiff’s motion

to proceed in forma pauperis.4

       Considering the foregoing, it is ORDERED that this Court’s dismissal

order5 is hereby VACATED, and plaintiff’s case is hereby REOPENED.

Plaintiff’s complaint is referred to Magistrate Judge Douglas.


          New Orleans, Louisiana, this _____
                                        25th day of August, 2021.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE

1      R. Doc. 5.
2      R. Doc. 6.
3      R. Doc. 7.
4      R. Doc. 8.
5      R. Doc. 5.
